DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant's amendments and remarks submitted on 11/01/2021 have been entered and considered. Rejections for claims 1-2, 4-9, 11 and 13-23 have been clarified with respect to applicant's remarks and amendments.
 Claim Status: Claims 1-2, 4-9, 11 and 13-23 are presented for examination. 
Claims 1, 9 and 16 are amended. 
Claims 3, 10 and 12 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a first transparent display and a second transparent display configured to be positioned in series relative to one another”.
	It is not clear how a first transparent display and a second transparent display configured to be positioned in series relative to one another because first transparent display at user’s eye and second transparent display is at the ride vehicle. Specification doesn’t indicate any clue how these two displays are positioned in series. General meaning of “in series” indicates the two displays are positioned side by side. If the first transparent display and the second transparent display are placed or positioned side by side or in series, the limitation, “enable the user to view a real-world environment through a first transparent display and a second transparent display” can’t happen. However when the displays are placed in parallel (front of each other), the user can view a real world environment through a first transparent display and a second transparent display.
Therefore it is not clear how the displays are positioned in series relative to each other.
Dependent claims 11, and 13-15 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta et al. (US Patent publication: 10078917, “Gaeta”) in view of Ackley et al. (US Patent Publication: 20130130813, “Ackley”) and Blum et al. (US Pat. Pub. No 20160048203, “Blum”).

Regarding claim 1, Gaeta teaches, a system (Fig. 1B) for providing an augmented reality, a virtual reality, and/or a mixed reality experience to a user, the system comprising:
a wearable visualization device (mobile device 178) comprising a first display, (element 152 within element 178) wherein the first display is configured to display a first layer of virtual features to overlay the first layer of virtual features onto a real-world environment viewable by the user; (Column 7 Lines 35-39: “The system may also include a mobile device 178, such as a pair of augmented-reality glasses 152. The system may be configured to display additional content on the mobile device 178 during playback of the content in the content data store 162 on the screen 152.
Col 6 lines 55-57 “In this way, a user can view both the image displayed by the mobile device and at least a portion of the physical environment behind the display of the mobile device” This additional content is the first layer of virtual object and is rendered by rendering engine 170.);
	a fixed visualization device comprising a second display, wherein the second display is configured to display a second layer of virtual features; ( Column 7 Lines 23-31: “FIG. 1B illustrates a custom hardware/software system for generating and displaying layered content on multiple devices, according to some embodiments.  The system may include a content repository 156 that includes one or more different types of content.  First, the content repository 156 may include a content data store 162 that includes content to be displayed by the display system 164.  In some embodiments, the content data store 162 may include full-length movies or complete media productions that can be displayed on the screen 152.”  Column 6 Lines 29-34: “The display system may include devices suitable for projecting or displaying an item of content, such as a movie.  The movie may include a digital animated film, a live-action film, a videogame, and/or any combination thereof.  In some embodiments, the display system may include a projection device 150 and/or a screen 152.” Complete media production is a virtual or computer generated movie which is claimed second layer of virtual feature. Any digital animated film is also a layer of a virtual features.)  and
a processor (Fig. 1B mobile content processor 166) configured to generate the first layer of virtual features, and wherein the processor is configured to operatively communicate with the wearable visualization device and the fixed visualization device to coordinate presentation of the first layer of virtual features and the second layer of virtual features. (Here the processor 166 generates the additional .  Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”)
Though Gaeta teaches displaying a pre-stored computer generated second layer of virtual image (animated movie displayed on the second display 152 in Fig.1B) on the fixed visualization device but Gaeta doesn’t expressly teach that the processor generates the second layer of virtual features; wherein the system is configured to enable the user to view a real-world environment through a first display and a second display; 
However, Ackley teaches, a processor generates the second layer of virtual features ([0043] “…..For example, destruction of an enemy spacecraft, in addition to being accompanied by audio and visual effects produced in the venue, may be rendered even more realistic by recoil or jostling of transporter 104 to simulate impact of the shock wave produced by the exploding spacecraft”);
wherein a user view a real world environment through a second display; (Ackley in Fig. 2 and Fig. 4, [0027] and [0045] uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”)
Ackley and Gaeta are analogous as they are from the field of augmented or virtual reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective fining date of the claimed invention to have modified Gaeta to include the feature of generating the second layer of virtual features and user viewing a real world environment through a first display and the second display by including a second display by which both real and virtual image can be displayed as taught by Ackley and thereby when the user sees the second display through the first display (mobile device) as taught by Gaeta the user sees the real world image by the first and second display.

Gaeta as modified by Ackley teaches overlay the second layer of virtual features onto the real-world environment viewable by the user (Gaeta Col 16 lines 66-Col 17 line 2 “FIG. 12 illustrates a flowchart of a computer-implemented method for displaying layered content across multiple devices, according to some embodiments. The method may include causing first content to be displayed on a first display device (1202)”;
Ackley  [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”);
Even though Gaeta as modified by Ackley teaches, based on scene data, temporally and spatially coordinate presentation of the first layer of virtual features and the second layer of virtual features with the real-world environment such that the first layer of virtual features, the second layer of virtual features, and the real-world environment are simultaneously viewable by the user (After including Ackley’s teaching with Gaeta, Gaeta views real world environment through first display and second display. Now Gaeta has a HUD display and AR display which can view real world  Gaeta based on scene data,  coordinates timing of the presentation of the first layer of virtual features and the second layer of virtual features and where to display. Column 9 Lines 16-25: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.  For example, the mobile device 178 may be configured to detect when certain scenes or events are occurring within the content displayed on screen 152.”.
Ackley Fig.2 and Fig.4, [0027] and [0045] teaches, the second layer of virtual features, and the real-world environment are simultaneously viewable by the user.) but is silent about based on received sensor data, temporally and spatially coordinate presentation of virtual feature with the real-world environment.
Blum teaches based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment ([0005] “….The processing circuitry is configured to transmit the image of the real world environment to a computer graphics generation system, and to receive a signal from the computer graphics generation system.  The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream.”)
Gaeta as modified by Ackley and Blum are analogous as they are from the field of augmented/virtual reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Gaeta as modified by Ackley to have included  based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment as taught by Blum and use this feature along with the coordination of the presentation of the first layer of virtual features and the second layer of virtual features with the real-world environment as taught by Gaeta.
The motivation for the above is to track changes of real environment and according update the virtual features.

Regarding claim 2, Gaeta as modified by Ackley and Blum teaches wherein the first display is a transparent or semi-transparent display and is configured to enable the user, when wearing the wearable visualization device, to view the second display through the first display (Gaeta Fig. 3C, here first display is augmented reality goggles) and wherein the second display is a second transparent or semi-transparent display (Ackley’s display is a HUD display which is a transparent display [0025] “……As shown in FIG. 2, ARE client 230 comprises ARE transporter controller 232 and head-up display (HUD) system 234”).
 
Regarding claim 4, Gaeta as modified by Ackley and Blum teaches wherein the second display is coupled to a passenger ride vehicle configured to travel along a Ackley [0019] “……Transporter 104, which may be a theme park ride vehicle, such as, for example, a roller coaster car or carriage, is designed to transport one or more vehicle occupants through the mapped physical space of venue 102, along a known path (also not shown in FIG. 1”. Ackley teaches a passenger ride vehicle travels through an amusement park where real environment is viewable. After including Ackley’s teaching with Gaeta Now Gaeta views real world environment through first display and second display.).

Regarding claim 5, Gaeta as modified by Ackley and Blum teaches wherein the processor is configured to coordinate the presentation of the first layer of virtual features and the second layer of virtual features with the elements associated with the attraction (Gaeta teaches the processor is configured to coordinate the presentation of the first layer of virtual features and the second layer of virtual features (Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”)
Ackley teaches, coordination of second layer of virtual features with an element associated with an attraction at an amusement park. (Ackley in Fig.2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”)
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gaeta as modified by Ackley and Blum to have processor is configured to coordinate the presentation of the first layer of virtual features and the second layer of virtual features with elements associated with the attraction based on combined teaching of to coordinate the presentation of the first layer of virtual features and the second layer of  Gaeta and coordination of second layer of virtual features with an element associated with an attraction at an amusement park as taught by Ackley for the purpose of synchronizing both  display elements associated with the attraction.) .

Regarding claim 6, Gaeta as modified by Ackley and Blum teaches, wherein the first layer of virtual features comprises a virtual image of an object within a cabin of a passenger ride vehicle, (Gaeta Fig. 16B teaches that the first virtual feature 1608 is closure to the user compared to the second virtual layer (element 1610) and Based on Ackley the second virtual layer is shown on a passenger ride vehicle (HUD display) Thus Gaeta as modified by Ackley teaches the first layer of virtual features comprises a virtual image of an object within a cabin of a passenger ride vehicle.)
Gaeta as modified by Ackley and Blum teaches, the second layer of virtual features comprises a virtual image of a feature on a window of the passenger ride vehicle. (Ackley in Fig. 2 and Fig. 4, [0027] and [0045] [0019] uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. HUD is placed on a window to see the real image by users of ride vehicle. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, …. means of head-up display 434.”  (Ackley [0019] “……Transporter 104, which may be a theme park ride vehicle, such as, for example, a roller coaster car or carriage, is designed to transport one or more vehicle occupants through the mapped physical space of venue 102, along a known path (also not shown in FIG. 1”);
Gaeta as modified by Ackley and Blum teaches a virtual image of an object external to the cabin of the passenger ride vehicle (Blum Fig. 3 element 14 is shown in a layer of virtual feature of an object external to a cabin of a passenger ride vehicle).

Regarding claim 7, Gaeta as modified by Ackley and Blum teaches, the first layer of virtual features comprises a virtual image of an object external to a cabin of a passenger ride vehicle (Blum Fig. 3 element 50 is layer of virtual feature of an object external to a cabin of a passenger ride vehicle “[0032] For example, as further depicted in FIG. 3, the graphics generation system 32 may render AR/VR graphical images 45 (illustrated via the dashed lines) that may include, for example, an AR/VR image of a second mall of amusement park facilities 49, an AR/VR image of one or more fictional characters 50, an AR/VR image of a breach 52 of the tracks 18, and/or additional AR/VR image 54, 56, and 58.  In one embodiment, as illustrated in FIG. 3, the AR/VR image 50 may include an image of a monster or other similar fictional character appearing (e.g., from the point of view of the ride passengers 22, 24, 26, 28 while wearing the electronic goggles 34) to be obstructing a portion of the tracks 18 as the passenger ride vehicle 20 traverses the tracks 18.”)
Gaeta as modified by Ackley and Blum teaches, comprising one or more cameras or one or more sensors configured to monitor the real-world environment to facilitate coordination of the presentation of the first layer of virtual features and the second layer of virtual features with the real-world environment, wherein at least one camera of the one or more cameras or at least one sensor of the one or more sensors is coupled to a passenger ride vehicle of an amusement park attraction ( Gaeta facilitates coordination of the presentation of the first layer of virtual features and the second layer of virtual features. Gaeta, Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”);
wherein at least one camera of the one or more cameras or at least one sensor of the one or more sensors is coupled to a passenger ride vehicle of an amusement park attraction (Ackley [0020] “…..In those embodiments, detection of the known path may result from sensors on transporter 104”);
Blum teaches, one or more cameras or sensors configured to monitor the real-world environment to perform the coordination of virtual features with a real-world environment (“[0005] In a second embodiment, a wearable electronic device includes goggles.  The goggles include one or more displays disposed inside a frame front of the goggles, one or more cameras configured to capture an image of a real world environment associated with a ride of a theme park, and processing circuitry.  The processing circuitry is configured to transmit the image of the real world environment to a computer graphics generation system, and to receive a signal from the computer graphics generation system.  The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream.”)
	
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gaeta as modified by Ackley and Blum to have included  one or more cameras or sensors configured to monitor the real-world environment to perform monitoring the real-world environment to facilitate the coordination of a real world environment with a second layer of virtual feature and a first layer of virtual feature by including  one or more cameras or sensors configured to monitor the real-world environment to perform the coordination of a real image and a virtual image as taught by Blum and use this feature along with the coordination of the presentation of the first layer of virtual features and the second layer of virtual features as taught by Gaeta.
	The motivation for the above is to synchronize virtual and real image seen by user).



Gaeta as modified by Ackley and Blum teaches the first display is configured to overlay the first layer of virtual features onto the second layer of virtual features and the real-world environment to enable the user to simultaneously view both the first layer of virtual features and the second layer of virtual features in stacked layers that are overlaid onto the real-world environment (
Gaeta displays a second layer of virtual image (animated movie) on the second display. Ackley teaches, a second layer virtual image wherein a user view a real world environment through a second display. (Ackley in Fig.2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  ….  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”.
Gaeta displays first layer of virtual image into real world image on the first display Gaeta Col 12 lines 6-19 “FIG. 4A illustrates the relative sizing of an image rendered for display on the mobile device as it appears layered against the screen, according to some embodiments.  Stereo images of the motorcycle 306 can be generated for display on the mobile device 178.  FIG. 4A depicts the screens/lenses of the mobile device 178.  Because the image plane corresponding to the mobile device 178 is closer to the position of the virtual camera (i.e., the eye of the viewer 402) then the image plane of the screen 152 in the virtual 3-D scene and in the environment 100, the image of the motorcycle 306 displayed on the mobile device 178 may be sized such that the motorcycle 306 appears proportionally correct when visually layered against the screen 152 according to the perception of the viewer 402”.
 Therefore when the user sees second display through the first display, he will see both first and second layer of virtual image overlaid on the real image. Therefore Gaeta as modified by Ackley and Blum teaches, the first display is configured to overlay the first layer of virtual features onto the second layer of virtual features and the real-world environment to enable the user to simultaneously view both the first layer of virtual features and the second layer of virtual features in stacked layers that are overlaid onto the real-world environment.).

Regarding claim 23 Gaeta as modified by Ackley and Blum teaches wherein the first layer of virtual features is depicted as non-stationary relative to the first display of the wearable visualization device and the second layer of virtual features is depicted as stationary relative to the second display of the fixed visualization device (Gaeta Col 13 lines 8-19 “In this example, the viewer in location 122 would see the real-world position of the image of the motorcycle 306 shifted to the left such that that the projection 502 of the motorcycle 306 remains in the center of the screen 152.  In contrast, FIG. 6B illustrates the image displayed on the mobile device when viewed from a rightward viewing location, according to some embodiments.  Specifically, when viewed from location 126, the image displayed on the mobile device will show the motorcycle 306 shifted in real-world coordinates to the right.  However, the projection 502 of the motorcycle 306 will remain in the same location as the projection 502 in FIG. 6A”.  
Here motorcycle 306 is non-stationary relative to the first display and projection 502 is stationary relative to the second display).

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in view of Ackley and Blum.
Regarding claim 9, Gaeta teaches, a system (Fig. 1B) for providing an augmented reality, a virtual reality, and/or a mixed reality experience to a user, 
a first transparent display and a second display configured to be positioned in series relative to one another (Gaeta Fig. 3D shows first transparent display 178 and second display 152 positioned in series) the system comprising:
a wearable visualization device (mobile device 178) configured to worn by the user; wherein the wearable visualization device comprises a first transparent display, and the first transparent display is configured to overlay a first layer of virtual features onto the real-world environment viewable by the user (Col 25 lines 16-24 “Some embodiments described herein enable the novel simulation of augmented reality using virtual reality goggles.  Such a simulation may be useful in the creation, generation, and/or testing of augmented reality-related content by allowing a creator of the content (e.g., a director) to understand and visualize how the augmented reality content interacts and/or blends with an environment.  Moreover, this visualization can take place for any user perspective in the immersive environment”);
Gaeta doesn’t expressly teach, wherein the system is configured to enable the    user to view a real-world environment through a first transparent display and a second transparent display; 
However, Ackley teaches, wherein a user view a real world environment through a second transparent display. (Ackley in Fig.2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”)
Ackley and Gaeta are analogous as they are from the field of augmented or virtual reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective fining date of the claimed invention to have modified Gaeta to include the feature of a use viewing a real world environment through the first transparent display and  second transparent display by including a second transparent display by which both real and virtual image can be displayed as taught by Ackley and thereby when the user sees the second transparent display through the first transparent display (mobile device) as taught by Gaeta the user sees the real world image by the first and second transparent display.
The motivation for this modification is that user can be shown virtual image relating to the real world image to provide details of real world image. 
Gaeta modified by Ackley teaches a passenger ride vehicle configured to traverse a path during a ride in an amusement park; (Ackley “[0032] The example method of flowchart 300 continues with step 320, which comprises controlling progress of a transporter through the mapped physical space.  Continuing with the example of a theme park attraction roller coaster ride/shooting game, the transporter described in step 320 may be seen to correspond to a theme park ride transporter, such as a roller coaster car or carriage, for example.”);
However Gaeta modified by Ackley is silent about that wearable visualization device configured to be worn by the user within the passenger ride vehicle during the ride;
Blum teaches a wearable visualization device configured to be worn by a user within a passenger ride vehicle during the ride (Blum Fig. 3 shows that user worn the wearable visualization device during a ride in the passenger ride vehicle);
Gaeta as modified by Ackley and Blum are analogous as they are from the field of augmented/virtual reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Gaeta as modified by Ackley to have wearable visualization device to be worn by a user within a passenger ride vehicle during the ride as taught by Blum.
The motivation for the above is to provide rider a thrilled experience.
Gaeta modified by Ackley and Blum teaches a fixed visualization device coupled to the passenger ride vehicle and comprising the second transparent display wherein the second transparent display is configured to overlay a second layer of virtual features onto the real-world viewable by the user (Ackley in Fig. 2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent and fixed display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”
Gaeta Col 16 lines 66-Col 17 line 2 “FIG. 12 illustrates a flowchart of a computer-implemented method for displaying layered content across multiple devices, according to some embodiments. The method may include causing first content to be displayed on a first display device (1202)”) and 
a processor (Gaeta Fig. 1B mobile content processor 166) configured to generate the first layer of virtual features, (Gaeta Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”) and 
Ackley [0043] “…….For example, destruction of an enemy spacecraft, in addition to being accompanied by audio and visual effects produced in the venue, may be rendered even more realistic by recoil or jostling of transporter 104 to simulate impact of the shock wave produced by the exploding spacecraft”) to, based on received sensor data, temporally and spatially coordinate presentation of the first layer of virtual features and presentation of the second layer of virtual features with each other and with ride effects of the ride 
(After including Ackley’s teaching with Gaeta, Gaeta views real world environment through first display and second display. Now Gaeta has a HUD display and AR display which can view real world environment, first layer and second layer simultaneously. Gaeta based on scene data,  coordinates timing of the presentation of the first layer of virtual features and the second layer of virtual features with each other and where to display. Column 9 Lines 16-25: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.  For example, the mobile device 178 may be configured to detect when certain scenes or events are occurring within the content displayed on screen 152.”.
Ackley teaches, coordination presentation of second layer of virtual features with an element associated with ride affects of the ride (Ackley in Fig.2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”;
Blum teaches based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment with ride effects of the ride ([0005] “….The processing circuitry is configured to transmit the image of the real world environment to a computer graphics generation system, and to receive a signal from the computer graphics generation system.  The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream.”)

Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gaeta as modified by Ackley and Blum to have processor is configured to based on received sensor data, temporally and spatially coordinate presentation of the first layer of virtual features and presentation of the second layer of virtual features with each other and with ride effects of the ride based on combined teaching of coordinating the presentation of the first layer of virtual features and the second layer of virtual features with each other as taught by Gaeta and coordination of second layer of virtual features with ride effects of the ride as taught by Ackley and based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment with ride effects of the ride as taught by Blum for the purpose of synchronizing both  display an element associated with an attraction and to track changes of real environment and according update the virtual features ) ;
Gaeta as modified by Ackley and Blum teaches wherein the first layer of virtual features comprises first elements depicted as moving relative to a cabin of the passenger ride vehicle during a portion of a ride cycle and the second layer of virtual features comprises second elements depicted as stationary relative to the cabin during the portion of the ride cycle (Blum shows in Fig. 3 virtual features 50, 52 are moving relative to passenger ride vehicle 20.
Gaeta displays a stationary virtual feature which is projection 502.
Col 13 lines 10-19 “that the projection 502 of the motorcycle 306 remains in the center of the screen 152.  In contrast, FIG. 6B illustrates the image displayed on the mobile device when viewed from a rightward viewing location, according to some embodiments.  Specifically, when viewed from location 126, the image displayed on the mobile device will show the motorcycle 306 shifted in real-world coordinates to the right.  However, the projection 502 of the motorcycle 306 will remain in the same location as the projection 502 in FIG. 6A”.  
After including the teaching of Ackley with Gaeta, second layer of virtual features is depicted as stationary relative to the cabin during the portion of the ride cycle);

Regarding claim 11 Gaeta as modified by Ackley and Blum teaches wherein the processor is configured to coordinate the presentation of the first layer of additional virtual features with the presentation of the second layer of virtual features and the ride effects based on a position of the passenger ride vehicle along the path (Gaeta Fig. 3C and 3D shows coordination of first layer and second layer based on user’s position.
Blum teaches coordinate the presentation of the first layer of additional virtual features and the ride effects based on a position of the passenger ride vehicle along the path ([0033] “As previously discussed, in certain embodiments, the graphics generation system 32 may render the AR/VR graphical images 45 based on, for example, the position or location of the passenger ride vehicle 20 along the tracks 18 at any given time during a cycle of the thrill ride 12”)

Gaeta as modified by Ackley and Blum teaches wherein the processor is configured to coordinate the presentation of the first layer of virtual features and the presentation of the second layer of virtual features with the ride effects by instructing the first transparent display to overlay the first layer of virtual features at a predetermined time during a ride cycle of the ride and instructing the second transparent display to overlay the second layer of virtual features at the predetermined time during the ride cycle of the ride (Gaeta synchronizes the first layer and second layer based on time, Col 25 lines 4-9 “The layering of content for use in an augmented reality ("AR") immersive environment described above can be very difficult to design in such a way that it provides a seamless user experience.  Perspectives between the mobile device in the projected content on the movie screen have to be synchronized a both in space and time”.
Blum renders the first layer based on predetermined time.
Blum [0033] “As previously discussed, in certain embodiments, the graphics generation system 32 may render the AR/VR graphical images 45 based on, for example, the position or location of the passenger ride vehicle 20 along the tracks 18 at any given time during a cycle of the thrill ride 12, a predetermined distance traveled by the passenger ride vehicle 20 during a cycle of the thrill ride 12, or after a predetermined lapse of time”
As Blum displays virtual image on second display at predetermined time of ride and Gaeta coordinates the timing between the first layer and second layer of virtual images, Gaeta as modified by Ackley and Blum coordinates the presentation of the first  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gaeta as modified by Ackley and Blum and further in view of Bhageria et al. (US Pat. Pub. No 20170358252, “Bhageria”).

Regarding claim 15, Gaeta as modified by Ackley and Blum teaches the transparent display in a cabin of passenger ride vehicle (Ackley, Fig. 2 and Fig, 4 )  but doesn’t  expressly teach, wherein the transparent display is configured to be opaque when energized, thereby providing an illusion that a cabin of the passenger ride vehicle is enclosed by solid walls. 
However, Bhageria teaches, a transparent display is configured to be opaque when energized, thereby providing a solid surface. (“[0013] Transparent display devices allow a user to see what is shown on the display screen while still being able to see through the screen.  Transparent displays can be used in many places like, the window of a house and mobile devices.  The level of transparency of transparent displays can be changed programmatically, thereby allowing a transparent display to be changed from opaque to transparent, and any level of translucency between.”)
Gaeta as modified by Ackley and Blum and Bhageria are analogous as they are from the field of display technology.
Gaeta as modified by Ackley and Blum to have the transparent display is configured to be opaque when energized, thereby providing an illusion that a cabin of the passenger ride vehicle is enclosed by solid walls similar to a transparent display is configured to be opaque when energized, thereby providing a solid surface as taught by Bhageria.
The motivation to include Bhageria is to provide certain type of virtual information to be read without difficulty (Bhageria [0013]).


Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in view of Ackley and Blum.
 
Regarding claim 16, Gaeta teaches, a method (a method executed by Fig.1B)  for providing an augmented reality, a virtual reality, and/or a mixed reality experience to a user, the method comprising:
generating, using a processor, a first layer of virtual features; Gaeta, Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.” The additional content for  mobile device is the first frame of virtual image.)
 ( Column 7 Lines 35-39: “The system may also include a mobile device 178, such as a pair of augmented-reality glasses 152. The system may be configured to display additional content on the mobile device 178 during playback of the content in the content data store 162 on the screen 152.” This additional content is the first layer of virtual object and is rendered by rendering engine 170.  Gaeta, Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”  This paragraph provides the first display time for the first layer of virtual image )  and
displaying at a second display time, in response to instructions from the processor, the second layer of virtual features on a second display, wherein the second display is disposed within a fixed visualization device that is physically separate from the wearable visualization device; ( Column 7 Lines 23-31: “FIG. 1B illustrates a custom hardware/software system for generating and displaying layered content on multiple devices, according to some embodiments.  The system may include a content repository 156 that includes one or more different types of content.  First, the content repository 156 may include a content data store 162 that includes content to be displayed by the display system 164.  In some embodiments, the content data store 162 may include full-length movies or complete media productions that can be displayed on the screen 152.”  “(50)    The display system may include devices suitable for projecting or displaying an item of content, such as a movie.  The movie may include a digital animated film, a live-action film, a videogame, and/or any combination thereof.  In some embodiments, the display system may include a projection device 150 and/or a screen 152.” Complete media production is a virtual or computer generated movie which is claimed first layer of virtual feature. Any digital animated film is also a layer of a virtual features. Gaeta, Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”  This paragraph provides the second display time for the second layer of virtual image.) 
Though Gaeta teaches displaying a pre-stored computer generated second layer of virtual image (animated movie displayed on the second display 152 in Fig.1B) on the fixed visualization device but Gaeta doesn’t expressly teach that the processor generates the second layer of virtual image; wherein the first display and the second display enable the user to view a real-world environment through the first display and the second display.
However, Ackley teaches, generates second layer of virtual image ([0043] “…..For example, destruction of an enemy spacecraft, in addition to being accompanied by audio and visual effects produced in the venue, may be rendered even more realistic by recoil or jostling of transporter 104 to simulate impact of the shock wave produced by the exploding spacecraft”);
wherein a user view a real world environment through a second display. (Ackley in Fig.2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”)
Ackley and Gaeta are analogous as they are from the field of augmented or virtual reality.
 Gaeta to include generating second layer of virtual image and the feature of a user viewing a real world environment through a first display and the second display by including a second display by which both real and virtual image can be displayed as taught by Ackley and thereby when the user sees the second display through the first display (mobile device) as taught by Gaeta the user sees the real world environment by the first and second display.
The motivation for this modification is that user can be shown virtual image relating to the real world image to provide details of real world image. 
Gaeta as modified by Ackley teaches wherein the first display is configured to overlay the first layer of virtual features onto the second layer of virtual features displayed by the second display to enable the user to simultaneously view both the first layer of virtual features and the second layer of virtual features in stacked layers overlaid onto a real-world environment viewable by the user through the first display and the second display (Gaeta displays a second layer of virtual image (animated movie) on the second display. Ackley teaches, a second layer virtual image wherein a user view a real world environment through a second display. (Ackley in Fig.2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  ….  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”.
Gaeta displays first layer of virtual image into real world image on the first display Gaeta Col 12 lines 6-19 “FIG. 4A illustrates the relative sizing of an image rendered for display on the mobile device as it appears layered against the screen, according to some embodiments.  Stereo images of the motorcycle 306 can be generated for display on the mobile device 178.  FIG. 4A depicts the screens/lenses of the mobile device 178.  Because the image plane corresponding to the mobile device 178 is closer to the position of the virtual camera (i.e., the eye of the viewer 402) then the image plane of the screen 152 in the virtual 3-D scene and in the environment 100, the image of the motorcycle 306 displayed on the mobile device 178 may be sized such that the motorcycle 306 appears proportionally correct when visually layered against the screen 152 according to the perception of the viewer 402”.
 Therefore when the user sees second display through the first display, he will see both first and second layer of virtual image overlaid on the real image. Therefore Gaeta as modified by Ackley teaches, the first display is configured to overlay the first layer of virtual features onto the second layer of virtual features to enable the user to simultaneously view both the first layer of virtual features and the second layer of virtual features in stacked layers overlaid onto the real-world environment.);
Gaeta as modified by Ackley teaches , the processor is configured to temporally and spatially coordinate presentation of the first layer of virtual features and the second layer of virtual features based on scene data (After including Ackley’s teaching with Gaeta, Gaeta views real world environment through first display and second display. Now Gaeta has a HUD display and AR display which can view real world environment, first layer and second layer simultaneously. Gaeta based on scene data,  coordinates timing of the presentation of the first layer of virtual features and the second layer of virtual features and where to display. Column 9 Lines 16-25: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.  For example, the mobile device 178 may be configured to detect when certain scenes or events are occurring within the content displayed on screen 152.”.
Ackley Fig.2 and Fig.4, [0027] and [0045] teaches, the second layer of virtual features, and the real-world environment are simultaneously viewable by the user.) but is silent about based on received sensor data, temporally and spatially coordinate presentation of virtual feature with the real-world environment.
Blum teaches based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment ([0005] “….The processing circuitry is configured to transmit the image of the real world environment to a computer graphics generation system, and to receive a signal from the computer graphics generation system.  The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream.”)
Gaeta as modified by Ackley and Blum are analogous as they are from the field of augmented/virtual reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Gaeta as modified by Ackley to have included  based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment as taught by Blum and use this feature along with the coordination of the presentation of the first layer of virtual features and the second layer of virtual features with the real-world environment as taught by Gaeta.
The motivation for the above is to track changes of real environment and according update the virtual features.

Regarding claim 17, Gaeta as modified by Ackley and Blum teaches wherein the second display comprises a transparent display coupled to a passenger ride vehicle (Ackley in Fig. 2 and Fig. 4, [0027] and [0045] [0019] uses a HUD which is a transparent display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, …. means of head-up display 434.”  (Ackley [0019] “……Transporter 104, which may be a theme park ride vehicle, such as, for example, a roller coaster car or carriage, is designed to transport one or more vehicle occupants through the mapped physical space of venue 102, along a known path (also not shown in FIG. 1”).

Regarding claim 18 Gaeta modified by Ackley and Blum teaches wherein the first layer of virtual features comprises a first virtual object within a cabin of a passenger ride vehicle, the second layer of virtual features comprises a second virtual object positioned exterior to the passenger ride vehicle or on a window of the passenger ride vehicle (Gaeta Fig. 16B teaches that the first virtual feature 1608 is closure to the user compared to the second virtual layer (element 1610) and Based on Ackley the second virtual layer is shown on a passenger ride vehicle (HUD display) Thus Gaeta as modified by Ackley teaches the first layer of virtual features comprises a virtual image of an object within a cabin of a passenger ride vehicle.
Gaeta as modified by Ackley teaches, the second layer of virtual features        comprises a virtual image of a feature on a window of the passenger ride vehicle. (Ackley in Fig. 2 and Fig. 4, [0027] and [0045] [0019] uses a HUD which is a transparent display to see a real image and through the display and a virtual image on  “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, …. means of head-up display 434.”  (Ackley [0019] “……Transporter 104, which may be a theme park ride vehicle, such as, for example, a roller coaster car or carriage, is designed to transport one or more vehicle occupants through the mapped physical space of venue 102, along a known path (also not shown in FIG. 1”), 
and wherein the first display time occurs subsequent to the second display time to result in a coordinated display of the first layer of virtual features and the second layer of virtual features (Gaeta, Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.
Col 25 lines 4-9 “The layering of content for use in an augmented reality ("AR") immersive environment described above can be very difficult to design in such a way that it provides a seamless user experience.  Perspectives between the mobile device in the projected content on the movie screen have to be 
synchronized a both in space and time” As Gaeta performs seamless user experience, first display time comes after the second display time as through the second display real image is viewed.).

Regarding claim 19, Gaeta as modified by Ackley and Blum teaches, wherein the passenger ride vehicle travels along a path of a ride in an amusement park (Ackley “[0032] The example method of flowchart 300 continues with step 320, which comprises controlling progress of a transporter through the mapped physical space.  Continuing with the example of a theme park attraction roller coaster ride/shooting game, the transporter described in step 320 may be seen to correspond to a theme park ride transporter, such as a roller coaster car or carriage, for example.”);
and wherein the first display time and the second display time result in a coordinated display of the first layer of virtual features and the second layer of virtual features with each other and with a ride effect of the ride (Gaeta synchronizes the first layer and second layer based on time, Col 25 lines 4-9 “The layering of content for use in an augmented reality ("AR") immersive environment described above can be very difficult to design in such a way that it provides a seamless user experience.  Perspectives between the mobile device in the projected content on the movie screen have to be synchronized a both in space and time”.
Ackley in Fig. 2  and Fig. 4, [0027] and [0045]  uses a HUD which is a transparent and fixed display to see a real image and through the display and a virtual image on its screen for a passenger ride vehicle in an amusement park. “[0027] ….In the embodiment of FIG. 2, HUD system 234 is installed on transporter 204 and is configured to provide the at least one occupant of transporter 204 with an augmented reality experience…..  In that embodiment, the beam splitter may be utilized to selectively combine or blend images corresponding to virtual events, with real images directly perceivable by the transporter occupant, to provide the transporter occupant with an augmented sensory perspective, thereby providing the augmented reality experience.” [0045] Turning now to FIG. 4, FIG. 4 shows visual frame 400 representing an exemplary augmented reality experience in the form of the previously described outer space themed roller coaster ride/shooting game, provided according to one embodiment of the present invention.  As can be seen from FIG. 4, occupant 440 of transporter 404 is being transported through venue 402, which has been configured to assume the aspect of a space warfare environment.  Virtual events and real events are selectively blended and presented to occupant 440 by means of head-up display 434.”).

Regarding claim 20, Gaeta as modified by Ackley and Blum teaches, receiving, at the processor, signals indicative of the real-world environment from one or more cameras, wherein the processor utilizes the signals to determine the first display time and the second display time to facilitate coordination of presentation of the first layer of virtual features and the second layer of virtual features with elements in the ( Gaeta, Column 9 Lines 16-22: “As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system.  This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178.”.
However, Blum teaches a processor receives signals indicative of a real-world environment from one or more cameras, wherein the processor utilizes the signals to determine time to facilitate coordination of presentation of a layer of virtual features with elements in the real-world environment. (“[0005] In a second embodiment, a wearable electronic device includes goggles.  The goggles include one or more displays disposed inside a frame front of the goggles, one or more cameras configured to capture an image of a real world environment associated with a ride of a theme park, and processing circuitry.  The processing circuitry is configured to transmit the image of the real world environment to a computer graphics generation system, and to receive a signal from the computer graphics generation system.  The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream.”)
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Gaeta as modified by Ackley and Blum to have included  receiving, at the processor, signals indicative of a real-world environment from one or more cameras, wherein the 
 by including a processor receives signals indicative of a real-world environment from one or more cameras or sensors, wherein the processor utilizes the received signals to determine time to facilitate coordination of presentation of a layer of virtual features with elements in the real-world environment as taught by Blum and use this feature along with the coordination of the presentation of the first layer of virtual features and the second layer of virtual features as taught by Gaeta.
	The motivation to include Blum is to synchronize virtual and real image seen by user.

Regarding claim 21 Gaeta as modified by Ackley and Blum teaches wherein at least one camera of the one or more cameras is coupled to a passenger ride vehicle of an amusement park attraction ( Blum has camera with the passenger ride vehicle).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 doesn’t have prior art rejection but suffers from 35 USC 112(b) rejection of its parent claim 9.
Gaeta, Ackley and Blum) fails to expressly teach the limitation, “wherein the first elements comprise glass shards floating through the cabin of the passenger ride vehicle and the second elements comprise cracks formed on a window of the cabin”.


Response to Arguments
Applicant’s arguments, see remarks Page 8-10, filed 03/07/2022, with respect to rejections of claims 9, 11 and 13-15 under 35 USC 112(b) have been fully considered and are not persuasive.  Therefore the rejections have been maintained. 

Applicant argues see remarks page 10 “The Applicant respectfully disagrees with the Examiner’s interpretation of the recitation “in series.” The Applicant asserts that one of ordinary skill in the art would readily appreciate that two displays being “in series” indicates that the two displays are positioned sequentially one after another, such that a user may view an environment through both of the displays. Indeed, the Applicant submits that the plain and ordinary meaning of the recitation “in series” would be understood by one of ordinary skill in the art when interpreting the claims. In fact, the Merriam Webster Online Dictionary defines the term “series” as “a number of things or events of the same class coming one after another in spatial or temporal succession.” See Merriam Webster Online Dictionary at https://www.merriam-webster.com/dictionary/series (emphasis added). Moreover, one of ordinary skill in the art would readily appreciate, in light of reading the instant specification, that the recited 

Examiner wants to note that the definition from Merriam Webster Dictionary is for things or event in other words the definition is for data/software/event. But according to the claim limitation “a first transparent display and a second transparent display configured to be positioned in series relative to one another”. Here claim requires two hardware to be positioned in series. If both of them are series the user can’t view a real-world environment through a first transparent display and a second transparent display.
According to the Merriam Dictionary definition things/event comes and goes but a fixed hardware can’t come and go as its location is fixed. So the definition of Merriam Dictionary will not be applicable for current set of limitation.

 Applicant’s arguments, see remarks Page 12-16, filed 03/07/2022, with respect to rejections of claims 1 and 16 have been fully considered and are persuasive.  Therefore the rejections have been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Gaeta et al. (US Patent publication: 10078917, “Gaeta”) in view of Ackley et al. (US Patent Publication: 20130130813, “Ackley”) and Blum et al. (US Pat. Pub. No 20160048203, “Blum”).
overlaying a single layer of virtual images onto an environment, such as the screen 152, based on instructions from the mobile content processor 166”.

Examiner wants to note that Gaeta teaches first and second layers of virtual images onto an environment, see Gaeta Col 16 lines 66-Col 17 line 4. But what is missing from Gaeta is to view real-world environment through first and second display in other words transparent/semi-transparent fixed visualization device. Examiner included Ackley reference to teach a transparent/semi-transparent fixed visualization device. Ackley also teaches overlaying second layer of virtual feature on fixed visualization device. Examiner proposed to modify Gaeta to have included Ackley’s teaching of transparent/semi-transparent fixed visualization device to view real-world environment through first and second display.

overlaying a single layer of virtual images onto an environment, such as the venue 102, based on instructions from the ARE server 120”.
Examiner wants to note that even though Ackley teaches overlaying a single layer of virtual images onto an environment, after including the teaching of Ackley with Gaeta, Gaeta modified by Ackley teaches the argued claimed limitation as Gaeta already two layers of virtual image and Gaeta is modified to include transparent display so that real-world environment can be seen through the first display and the second display..

Applicant argues see remarks page 15 “The Applicant submits that Gaeta and Ackley appear to be completely silent with regard to any teaching or suggestion of a processor configured to operatively communicate with a wearable visualization device and a fixed visualization device to, based on received sensor data, temporally and spatially coordinate presentation of a first layer of virtual features displayed by a first display of the wearable visualization device and a second layer of virtual features displayed by a second display of the fixed visualization device with a real-world environment such that the first layer of virtual features, the second layer of virtual features, and the real-world environment are simultaneously viewable by the user, as recited by amended independent claim 1 and generally recited by amended independent claim 16”.
based on scene data, temporally and spatially coordinate presentation of a first layer of virtual features displayed by a first display of the wearable visualization device and a second layer of virtual features displayed by a second display of the fixed visualization device with a real-world environment” is taught by Gaeta,  see Gaeta Column 9 Lines 16-25. But Gaeta is silent about processor is doing that based on received sensor data.
Examiner included a new reference Blum where Blum teaches based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment ([0005]). 
Examiner proposed to modify Gaeta as modified by Ackley to have included  based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment as taught by Blum and use this feature along with the coordination of the presentation of the first layer of virtual features and the second layer of virtual features with the real-world environment as taught by Gaeta to track changes of real environment and according update the virtual features.

Applicant argues see remarks page 16 “Gaeta does not generate a second layer of virtual features. See Office Action, page 6. As such, the Applicant asserts that the mobile content processor 166 of Gaeta is not programmed to perform the aforementioned functionality. Moreover, with respect to Ackley, there is no indication in Ackley that the ARE server 120 of Ackley is programmed to, based on received sensor data, temporally and spatially coordinate presentation of a first layer of virtual features displayed by a first display of the wearable visualization device and a second layer of 
Examiner wants to note that even though Gaeta teaches second layer of virtual images (see Gaeta Col 16 lines 66-Col 17 line 4) but generation of second layer of virtual image is not explicitly written. That’s why examiner included Ackley’s teaching of generation of second layer of virtual image with Gaeta. In response to applicant’s arguments “Gaeta is not programmed to perform the aforementioned functionality”, examiner wants to note that “coordination of presentation of virtual features” can’t be a manual process. So Gaeta’s processor implicitly does that argued limitation. Examiner also included another reference Blum with Gaeta, where Blum’s processor does the coordination of presentation. Blum ([0005]) teaches a processor, based on received sensor data, temporally and spatially coordinate presentation of first layer of virtual feature with the real-world environment. In Blum computer graphics generation system is the processor that receives sensor data and coordinates the presentations based on received sensor data.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612